Citation Nr: 0731010	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypothryoidism, 
hypogonadism, pituitary and adrenal dysfunction, to include 
as secondary to service-connected phlebitis and 
thrombophlebitis of the left leg.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
phlebitis and thrombophlebitis of the left leg.

3.  Entitlement to a rating in excess of 40 percent disabling 
for service-connected phlebitis and thrombophlebitis of the 
left leg.

4.  Entitlement to a compensable rating for residuals of 
pulmonary emboli.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, Pennsylvania, which in part confirmed and 
continued a 10 percent evaluation for the veteran's 
phlebitis/thrombophlebitis of the left leg and denied the 
veteran's service connection claims, with the exception of a 
claim for service connection for a pulmonary emboli, which it 
granted and assigned a noncompensable rating.  The veteran 
filed a notice of disagreement for the enumerated issues, 
including the noncompensable rating for pulmonary emboli.  
The RO is noted to have included the pulmonary emboli as part 
and parcel of the increased rating claim for the left leg 
phlebitis in the Statement of the Case and Supplementary 
Statements of the case.  Because the pulmonary emboli affects 
an entirely different area of the body than the phlebitis, 
the Board is addressing this as a separate issue and this is 
reflected in the issue portion of this decision.  

During the pendency of this appeal the RO in a September 2006 
rating decision granted a 40 percent rating for the veteran's 
left leg phlebitis condition, effective the date of claim.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, that issue 
remains in appellate status.

In April 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the 
Central Office; a copy of the hearing transcript is in the 
record.

The claims for entitlement to service connection for a right 
knee disorder, hypothryoidism, hypogonadism, pituitary and 
adrenal dysfunction, to include as secondary to a service-
connected phlebitis/thrombophlebitis of the left leg and for 
entitlement to a compensable rating for residuals of 
pulmonary emboli are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The evidence does not reflect the veteran's left leg 
phlebitis/thrombophlebitis residuals to result in persistent 
ulceration, in addition to persistent edema or subcutaneous 
induration, stasis pigmentation or eczema. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
phlebitis and thrombophlebitis of the left leg are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in October 2003.  Prior to the claim being 
adjudicated in May 2004, the AOJ provided notice of VA's duty 
to assist in a December 2003 letter that addressed all issues 
on appeal.  In this letter, the veteran was told of the 
requirements to establish an increased rating, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in September 2006 for the phlebitis residuals 
provided current assessments of the veteran's condition based 
not only on examination of the veteran, but also on review of 
the records. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
However, since an increased rating is being denied, the 
failure to send such a letter is harmless error.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is service-connected for 
phlebitis/thrombophlebitis of the left leg.  He is rated 40 
percent disabling under Diagnostic Code (DC) 7121, for post-
phlebitic syndrome.

Under Diagnostic Code 7121, a 10 percent evaluation requires 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent evaluation.  
When the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation. 38 C.F.R. § 4.104, (2006).

In this instance service connection was granted for 
phlebitis/thrombophlebitis of the left leg and a 10 percent 
rating was initially assigned.  He filed his claim for an 
increased rating in October 2003.  

Among the evidence submitted in conjunction with the claim 
were records addressing treatment for pulmonary emboli in 
December 1998 and thereafter and mostly dealt with the 
pulmonary emboli with very little findings regarding the left 
leg itself.  Among those that mention the left leg was a 
January 1999 record which revealed physical examination 
findings of trace edema on the left leg, with 1+ edema on the 
right leg, which was the opposite of his usual edema pattern.  
The diagnosis was post phlebitic syndrome.  By February 1999 
there was no lower extremity edema in recent medical history 
and physical examination revealed trace edema of the 
extremities.  The diagnosis in these records included post 
phlebitic syndrome.  

Private medical records from 2002 addressing pulmonary 
embolism and deep venous thrombosis include an April 2002 
record which mostly addresses chest pain and pulmonary 
problems, but included some complaints of lower extremity 
edema as well as right knee pain, which had improved over 2 
weeks.  Physical examination revealed trace 1+ edema of the 
right lower extremity, no mention of edema in the service-
connected left lower extremity, and bilateral brawny changes 
in both extremities.  An April 2002 post op check revealed 
Doppler studies to be negative.  Private medical records 
addressing bilateral knee complaints in 2002 reflect no 
significant findings regarding the post phlebitic condition 
of the left leg, including after a May 2002 left knee 
replacement surgery, the records from which noted that deep 
venous thrombosis (DVT) was a potential post surgical risk, 
but otherwise showed no significant findings regarding the 
left lower extremity aside from the post surgery findings of 
the left knee.  Likewise when the veteran underwent a total 
right knee replacement in November 2002, no significant 
findings regarding the left leg's phlebitis condition were 
recorded, except as a medical history wherein the veteran was 
noted to have chronic deformities of the venous system of the 
lower extremities which predisposed him to DVT's and a recent 
pulmonary embolus treated last Christmas.  The records from 
2002 do reflect that the veteran regularly took Coumadin.  

A November 2003 letter from the veteran's cardiologist 
discussed the cause of the veteran's pulmonary emboli and 
reported that the source of his blood clots were likely the 
veins of the lower extremities and that he has post phlebetic 
syndrome secondary to a parachute jump injury.  Because of 
his chronic post phlebitic syndrome it was viewed that he 
should be on Coumadin for the rest of his life.  No opinion 
specifically regarding the current condition of the left 
lower extremity was given.  

A January 2004 VA examination which included consideration of 
the veteran's left leg thrombophlebitis disability noted that 
there was 2+ pitting edema of the left lower extremity with 
positive Homan's sign of the left calf.  He was noted to use 
a Greenfield filter and take Coumadin.  He could walk about 
100 yards at a stretch.  The assessment was deep vein 
thrombosis of the left leg.  

A September 2006 VA examination report for phlebitis of the 
left lower extremity included a claims file review.  The 
veteran's post-service employment history was significant for 
his having worked many years as a prison guard, from which he 
was retired for 10 years.  He now worked in construction.  
The veteran reported his past phlebetic chronic venous 
insufficiency was longstanding and was manifest by chronic 
pedal edema and calf pain on 1 block of walking.  He did wear 
a Jobst compression stocking and there was no history of 
intractable venous ulceration.  On examination, the gait was 
normal and there was pedal edema including notable swelling 
of the left foot and the left calf was greater in 
circumference than the right calf by 1 inch.  The pedal edema 
was pitting and there were no active ulcerations nor any 
scarring from past ulceration and only minor stasis 
hyperpigmentation of the pedal skin.  The diagnosis was 
chronic venous insufficiency of the left lower limb, a 
complication of phlebitis occurring in service. 

The veteran testified at his April 2007 hearing that the left 
leg swells from the thigh down and sometimes gets to 20 
inches circumference around the calf.  He testified that it 
ulcerates.  He indicated that he has to elevate the leg and 
that it swells daily.  He took daily medication for it.  He 
stated that he worked as a structural iron worker and was 
currently retired.  He indicated that he stopped working due 
to his phlebitis condition.  

A review of the evidence reflects that a rating in excess of 
40 percent disabling for the left leg disorder, diagnosed as 
chronic venous insufficiency of the left lower limb, 
complication of phlebitis is not warranted.  The evidence, 
particularly the findings from the most recent VA examination 
of September 2006 do reflect that while there is presence of 
pitting edema and notable swelling of the left lower 
extremity as described above, there is no evidence of 
persistent ulcerations which would warrant a 60 percent 
rating.  The findings from the examination showed no active 
ulcerations and no evidence of a past history of ulcerations 
as shown by the lack of scarring.  The available records 
prior to this September 2006 examination revealed scant 
evidence regarding the severity of the left leg's phlebitis 
condition and thus fail to show any evidence that would 
suggest a rating in excess of the 40 percent rating currently 
in effect.  

Thus the preponderance of the evidence is against a rating in 
excess of 40 percent for the service-connected phlebitis and 
thrombophlebitis of the left leg.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected phlebitis and 
thrombophlebitis of the left leg resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent for phlebitis and 
thrombophlebitis of the left leg is denied.




REMAND

A review of the evidence reflects that the claims for service 
connection for a right knee disorder, and for a disorder 
involving hypothyroidism, hypogonadism, pituitary and adrenal 
dysfunction to include as secondary to his service-connected 
left leg phlebitis/thrombophlebitis disability as well as for 
a compensable rating for the residuals of pulmonary emboli 
require further evidentiary development.  

Regarding the right knee claim, the Board notes that the 
evidence is currently not sufficient for the purposes of 
adjudication.  He has alleged that the right knee was injured 
in the same parachute accident which resulted in his current 
left leg phlebitis disability, and alternately argues that 
the right knee disorder is secondary to his service-connected 
left leg disorder.  The evidence currently includes private 
records from 2002 which address right knee complaints and 
include February 2002 treatment for a history of a work 
injury to this knee where he was pushed by a customer, with 
magnetic resonance imaging (MRI) findings from the same month 
showing a meniscal tear and early degenerative joint disease 
for the right knee.  His right knee complaints continued and 
culminated in a total knee replacement in November 2002 for 
chronic arthritis.  The surgeon is noted to have reported 
that the veteran had a 40 year history of having been a 
paratrooper and suffered major injuries as a result of this.  
This same surgeon later provided an opinion in January 2003 
that the veteran's duties in service as a paratrooper 
contributed to the development of arthritis in his knees 
requiring surgical treatment.  The history which this surgeon 
based his opinion upon appears faulty as there is no evidence 
of a 40 year history of service as a paratrooper, although 
there is evidence of a serious parachute accident in service 
in June 1959.  A January 2004 VA veins and knee examination 
provided an inadequate opinion in that it noted only it was 
not likely that the veteran's left leg disorder has caused 
the right knee condition.  No opinion regarding any 
relationship between the right knee disorder and events that 
took place in active service was given, nor was aggravation 
addressed.  

The veteran also contends that he is entitled to service 
connection for a disorder involving hypothyroidism, 
hypogonadism, pituitary and adrenal dysfunction to include as 
secondary to his service-connected left leg 
phlebitis/thrombophlebitis disability.  He alleges that this 
disorder is the result of an injury to his pituitary gland 
that he claims happened in service during the incident in 
June 1959 in which he was injured in a parachute jump, with 
some records indicating that the parachute failed to fully 
open and that he fell about 100 feet into a tree.  He alleges 
that this accident resulted in a head injury and that he was 
advised by his private endocrinologist that due to trauma his 
pituitary gland was dislodged from its socket.  In support of 
this, he submitted an August 2003 letter from an 
endocrinologist stating that the veteran has been treated by 
this doctor for empty sella syndrome resulting from head 
trauma and causing probable pituitary dysfunction.  Although 
the service medical records documenting his hospital 
treatment after this parachute incident do not show an actual 
head injury per se, he was noted to complain of symptoms such 
as headaches, dizziness and memory loss that at the time were 
attributed to a psychiatric disorder.  To date, there has not 
been an examination to clarify the question of causation of 
his claimed disorder involving hypothyroidism, hypogonadism, 
pituitary and adrenal dysfunction to include whether his in-
service accident as likely as not caused this disorder.  

The veteran is also alleging the above described disorders 
should be service connected as secondary to his service-
connected left leg phlebitis condition.  Under the provisions 
of 38 C.F.R. § 3.310(a) (2006), service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disease or injury.  However, 
service connection may also be granted for nonservice-
connected disability "when aggravation of a veteran's 
nonservice- connected condition is proximately due to or the 
result of a service-connected condition," with compensation 
being paid "for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, a VA examination is needed to address the 
etiology of the claimed disorder involving the right knee, 
hypothyroidism, hypogonadism, pituitary and adrenal 
dysfunction, to include whether any claimed disability is 
caused or aggravated by his service-connected left leg 
phlebitis disability.

Finally, the veteran has also has appealed the initial 
noncompensable evaluation for the residuals of his service-
connected pulmonary emboli, but has yet to receive a VA 
examination that addresses the severity of any pulmonary 
residuals that may yet be present.  The veteran is noted to 
have claimed in his April 2007 hearing to have lost about 15 
percent of his lung function as a result of scarring from the 
emboli.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection or an 
increased rating is granted on appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)) is 
fully satisfied.  The notification should 
address the veteran's claims for service 
connection, to include the requirements 
for secondary service connection, and for 
an increased rating.    

(a) The AOJ must send the veteran a 
corrective notice addressing the 
increased rating claims, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.      

(c) The notice regarding the service 
connection and increased rating issues 
must also (1) inform the veteran of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should schedule the veteran 
for VA examinations to determine the 
nature and etiology of the veteran's 
claimed right knee disorder, 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction, to include as 
secondary due to his service-connected 
left leg phlebitis and thrombophlebitis.  
The examination(s) should be conducted by 
the appropriate specialist(s), to include 
specialists in orthopedics to address the 
knee disorder and in endocrinology to 
address the pituitary system, including 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction.  The examiners 
should determine whether any disorder(s) 
of his right knee and pituitary system, 
including hypothyroidism, hypogonadism, 
pituitary and adrenal dysfunction is/are 
due to or aggravated by the service-
connected left leg phlebitis disorder, as 
well as whether any such disorders are 
directly or presumptively due to service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
reports must be annotated in this regard.  
The examiner(s) is/are requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of these claimed 
disorders.  In addressing the following 
questions, the appropriate examiners 
should address the January 2003 
orthopedic surgeon's opinion regarding 
the relationship of the right knee 
disorder to his paratrooper duties in 
service and the August 2003 private 
endocrinologist's letter which discusses 
the possible etiology of the veteran's 
pituitary dysfunction problems described 
as "empty sella syndrome."  

Specifically the examiners are requested 
to provide an opinion as to (1) whether 
the veteran has a current disorder of the 
right knee, hypothryoidism, hypogonadism, 
pituitary and adrenal dysfunction.  (2) 
Whether any diagnosed disorder(s) of the 
right knee, hypothyroidism, hypogonadism, 
pituitary and adrenal dysfunction at 
least as likely as not began in service, 
to include whether it was caused by his 
parachute accident documented in service 
or was from arthritis or an endocrinpathy 
manifested within one year of his 
discharge from service. (3) the medical 
probability that any documented diagnosed 
disorder(s) of the right knee, 
hypothyroidism, hypogonadism, pituitary 
and adrenal dysfunction is related to the 
appellant's service-connected left leg 
phlebitis disorder and (4) whether it is 
at least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected left leg phlebitis 
disorder aggravated or contributed to or 
accelerated any diagnosed disorder(s) of 
the right knee, hypothyroidism, 
hypogonadism, pituitary and adrenal 
dysfunction found beyond any natural 
progression.  If the appellant's service-
connected left leg phlebitis disorder 
aggravated or contributed to or 
accelerated any pathologic process 
involving the right knee or the endocrine 
system resulting in any diagnosed 
disorder(s) of hypothyroidism, 
hypogonadism, pituitary and adrenal 
dysfunction, the examiners must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The veteran should be afforded a VA 
pulmonary examination for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of 
pulmonary emboli.  The claims file, 
copies of the criteria and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should determine whether the 
veteran has: any residuals from the 
pulmonary emboli and if so should 
determine whether such residuals more 
closely resemble those of chronic 
bronchitis or chronic pleural effusion or 
fibrosis.  The examiner must measure the 
veteran's maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

The examination report must include 
pulmonary function test (PFT) results 
unless the veteran is shown to either 
have the results of a maximum exercise 
capacity test that are 20 ml/kg/min or 
less; is diagnosed with either pulmonary 
hypertension (documented by an 
echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy, has had one or 
more episodes of acute respiratory 
failure or requires oxygen therapy.  All 
such findings must be reported.  

The results of any PFT should be recorded 
in the appropriate manner for rating 
purposes, to include a) the percentage of 
predicted of FEV-1; b) the percentage of 
predicted of FEV-1/FVC c) the percentage 
of predicted of DLCO (SB).  If the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)) test is not of record, 
evaluation should be based on alternative 
criteria as long as the examiner states 
why the DLCO (SB) test would not be 
useful or valid in a particular case.  If 
the PFTs are not consistent with clinical 
findings, the examiner must state why 
they are not a valid indication of 
respiratory functional impairment in a 
particular case.  If the examiner 
determines that post-bronchodilator 
studies should not be done, he or she 
should state why.  If the results of 
different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of 
evaluation would differ depending on 
which test result is used), the examiner 
should state which result most accurately 
reflects the level of disability.

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's disability must be 
accompanied by a complete rationale.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of 38 C.F.R. 
§ 3.310(a) (2006) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


